Gilbreath                                                           



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-468-CV



VANCE HUGH GILBREATH,

	APPELLANT

vs.



MAX V. BENNETT, AS INDEPENDENT EXECUTOR OF THE ESTATE OF
MAX B. BENNETT, DECEASED,


	APPELLEE


 


FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 11,891, HONORABLE JOE CARROLL, JUDGE PRESIDING

 


PER CURIAM
	Appellee Max V. Bennett, as Independent Executor of the Estate of Max B.
Bennett, deceased, has filed a motion to dismiss this appeal based on appellant Vance Hugh
Gilbreath's failure to file a brief on time.  We will grant the motion.
	This is an appeal from an order signed July 8, 1994.  Gilbreath filed a timely
request for findings of fact and conclusions of law and certificate of cash deposit in lieu of bond.
See Tex. R. Civ. P. 296, 306(c); Tex. R. App. P. 41(a), 48.  The clerk received the transcript
timely on September 6, 1994. (1) See Tex. R. App. P. 54(a).  Thus, Gilbreath had until October 6,
1994, to file his brief.  Tex. R. App. P. 74(k).  To date, Gilbreath has not tendered to the Clerk
a brief for filing.  Nor has Gilbreath filed a response to appellee's motion to dismiss reasonably
explaining his failure to file his brief timely and showing that appellee has not suffered material
injury thereby.  See Tex. R. App. P. 19(a), 74(l).  Accordingly, pursuant to Texas Rule of
Appellate Procedure 60(a)(1), we grant appellee's motion and dismiss the appeal.


Before Justices Powers, Aboussie and B. A. Smith
Dismissed for Want of Prosecution on Appellee's Motion
Filed:  December 7, 1994
Do Not Publish

1.      1  Gilbreath did not file the statement of facts on or before November 7, 1994.  Nor did he file
a timely motion for extension of time to file the statement of facts.  See Tex. R. App. P. 54(c).